DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. In pages 10-12 of the remarks, applicant argued “The moving cam 170 is engaged with the rotation cam 160 coupled to the hinge shafts 130 and 140, and in particular, the corresponding protrusions 161, 173, 174 are engaged in the axial direction. There is no teaching in Prexco for the spring member 180 preventing rotation of moving cam 170. As such, Prexco fails to teach the "elastic member" feature of claim 1”. The examiner respectfully disagrees, Prexco discloses “when the user exerts a slight rotational force to the second body 20, a compression spring force of the spring member 180, first and second hinge shafts 130 and 140 through the first  and second bodies (10, 20) to pass by being the first and second bodies (10, 20) is a rotational motion is open 180 degrees as shown in Figure 7b is made automatically by the other section (Prexco paragraph 0130). Since the spring responds to user’s rotational force, “preventing rotation” broadly reads on Prexco’s arrangement. Please also provide translation to other non-English documents as they may teach limitations recited in the amended claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Prexco (KR 101139866). 
a seating member (Prexco Fig. 1a-c Item 10) configured to form a seating area of a mobile terminal (Prexco Abstract note: this reads on portable terminal); 
a cover member (Prexco Fig. 1a-c Item 20) connected to one edge of the seating member; and 
a hinge module (Prexco Fig. 1a-c Item 110) configured to rotatably connect the cover member to the seating member, wherein 
the hinge module (Prexco Fig. 1a-c Item 110) comprises: a holder; a rotation member comprising a first rotation member (Prexco Fig. 4 Item 130 or 140) fixed to the seating member to form a first rotation axis (Prexco Fig. 2 Item A) between the holder and the seating member, and a second rotation member (Prexco Fig. 4 Item 130 or 140) fixed to the cover member to form a second rotation axis (Prexco Fig. 2 Item A) between the holder and the cover member, the second rotation axis being parallel with the first rotation axis; and 
an elastic member (Prexco Fig. 4 Item 180) configured to elastically press the rotation member to prevent a rotation due to a predetermined magnitude of force or less.
the elastic member has a wire shape, and the pressing portion comprises a plurality of unit wires stacked in a direction of the first rotation axis, each of the unit wires being wound once and fixed (Prexco Fig. 4 Item 180 note: this reads on the coil portion).
Although Prexco does not specifically mention a pressing portion including a metal material, the examiner took official notice that a metal spring is well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a metal spring for providing compressing force.

In regards to claim 2, Prexco discloses an auxiliary device as described above. Prexco further discloses the elastic member comprises a pressing portion, and the pressing portion is provided in a ring shape to cover at least a portion of a circumference of the rotation member, and is cut or opened at one point (Prexco Fig. 4 Item 180 note: this reads on the coil portion). Although Prexco does not specifically mention a pressing portion including a metal material, the examiner took official notice that a metal spring is well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a metal spring for providing compressing force.
In regards to claim 5, Prexco discloses an auxiliary device as described above. Prexco further discloses in the elastic member, each of the unit wires is stacked separately (Prexco Fig. 4 Item 180 note: this reads on the coil portion).
In regards to claim 6, Prexco discloses an auxiliary device as described above. Prexco further discloses in the elastic member, neighboring unit wires are mutually connected to form a single wire wound a plurality of times (Prexco Fig. 4 Item 180 note: this reads on the coil portion).
In regards to claim 7, Prexco discloses an auxiliary device as described above. Prexco further discloses the holder comprises a support plate having an axial coupling hole through which each of the first rotation member and the second rotation member passes, and the support plate is provided as a pair of support plates to press the plurality of unit wires from both sides in the direction of the first rotation axis (Prexco Fig. 4 note: this reads on different plates in Fig. 4).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Prexco in view of Yun (KR 1020110088735).
In regards to claim 3, Prexco discloses an auxiliary device as described above. Prexco further discloses a first pressing portion configured to cover the first rotation member; a second pressing portion configured to cover the second rotation member (Prexco Fig. 4 Item 180). Prexco fails to teach a fixing portion configured to connect the first pressing portion and the second pressing portion, and the first pressing portion, the second pressing portion, and the fixing portion are formed integrally. However, Yun discloses a fixing portion configured to connect the first pressing portion and the second pressing portion, and the first pressing portion, the second pressing portion, and the fixing portion are formed integrally (Yun Fig. 5 Item 240). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Yun’s spring in Prexco’s device for reducing manufacturing cost.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prexco in view of Lauder (US PAT 8138869).
In regards to claim 18, Prexco discloses an auxiliary device as described above. Prexco further discloses the hinge module includes an upper hinge module (Prexco Fig. 1a-c right or left Item 110) provided at an upper side of the one edge and a lower hinge module (Prexco Fig. 1a-c right or left Item 110) provided at a lower side of the one edge. Prexco fails to teach the auxiliary device further comprises: a torque transmitting member configured to connect a second rotation member of the upper hinge module and a second rotation member of the lower hinge module so as to be fixed to each other. However, Lauder discloses a device comprises: a torque transmitting member (Lauder Fig. 18 Item 1340) configured to connect a rotation member (Lauder Fig. 18 Item 1342) of the upper hinge module and another rotation member (Lauder Fig. 18 Item 1342) of the lower hinge module so as to be fixed to each other. ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lauder’s hinge in Prexco’s device for reducing weight (Lauder Col. 1 line 40-50).
In regards to claim 19, Prexco discloses an auxiliary device as described above. Prexco fails to teach the torque transmitting member includes a polycarbonate material. However, Lauder discloses a connecting rod made of metal or plastic (Lauder Col. 31 line 0-10). ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lauder’s hinge in Prexco’s device for reducing weight (Lauder Col. 1 line 40-50).
In regards to claim 20, Prexco in view of Lauder discloses an auxiliary device as described above. Prexco in view of Lauder further discloses a hinge cover (Lauder Fig. 18 Item 1344) configured to form one edge of the cover member and cover the torque transmitting member.
Allowable Subject Matter
Claims 8-13 and 15-17 are allowed.

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701. The examiner can normally be reached Monday-Thursday, 8:00AM-4:00PM.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641